Citation Nr: 1750532	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  14-07 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder on an accrued benefits basis, to include the question of whether the Appellant's accrued benefits claim was timely.

2.  Entitlement to service connection for a burn on the back on an accrued benefits basis, to include the question of whether the Appellant's accrued benefits claim was timely.


WITNESS AT HEARING ON APPEAL

The Appellant



ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from November 1938 to September 1953.  The Veteran died in August 2008.  The Appellant is the Veteran's surviving daughter.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  The RO in San Diego, California, currently has jurisdiction over the claims. 

In June 2017, the Appellant testified before the undersigned at a Board videoconference hearing in San Diego, California.  A copy of the hearing transcript has been associated with the claims file. 

The Board notes that the Appellant submitted a July 2017 VA 21-0847 - Request for Substitution of Claimant Upon Death of Claimant.  The substitution issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.  


FINDING OF FACT

The Appellant did not file a claim for accrued benefits within one year of the Veteran's death.

CONCLUSION OF LAW

There is no legal entitlement to accrued benefits for the Appellant.  38 U.S.C.A. 
§ 5121 (West 2014); 38 C.F.R. § 3.1000 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) notice is not required because the issue presented under these claims is solely one of statutory interpretation.  Thus, the claims are barred as a matter of law and/or cannot be substantiated as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 230 (2000) (claim that a Federal statute provides for payment of interest on past-due benefits), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).

The Appellant is claiming entitlement to accrued benefits.  The laws and regulations governing claims for accrued benefits provide that, upon the death of a veteran, a lawful surviving spouse or child may be paid periodic monetary benefits to which the veteran was entitled at the time of death, and which were due and unpaid for a period not to exceed two years, based on existing rating decisions or other evidence that was on file when the veteran died.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000; see also Jones v. Brown, 8 Vet. App. 558, 560 (1996).  "Evidence in the file at date of death" means evidence in VA's possession on or before the date of the beneficiary's death, even if such evidence was not physically located in the VA claims file on or before the date of death.  38 C.F.R. § 3.1000(d)(4).  In order for a claimant to be entitled to accrued benefits, the veteran must have had a claim pending at the time of his or her death for such benefits or else be entitled to them under an existing rating or decision.  See 38 U.S.C.A. §§ 5101(a), 5121(a) (West 2014); see also Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).

By way of history, the Board notes that the Veteran filed claims for service connection for PTSD and burns on his back in April 2008.  The Veteran died in August 2008.  The Veteran's surviving spouse then filed an accrued benefits claim in October 2008.  The spouse then died in February 2009.  The Appellant was sent a letter in March 2009, notifying her that claim processing had stopped on the spouse's accrued benefits claim.  In June 2011, the Appellant filed the accrued benefits claims presently on appeal.

The only requirement imposed regarding a claim for accrued benefits is that the application "must be filed within one year after the date of death."  See 38 U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(c).  In this case, the Appellant, as surviving child of the Veteran, filed her claim for accrued benefits in June 2011 - i.e., approximately three years after the Veteran's demise.  She thus does not meet the one-year regulatory requirement for filing an accrued benefits claim.  At her Board hearing, the Appellant testified that she submitted the paperwork in 2009 to a person who would help her with her claim, but the paperwork was never given to VA until 2011.  The Appellant has been unable to submit copies of her 2009 claim.  Further in an October 2012 statement, the Appellant stated that she filled out the paperwork in 2011, but pointed to the April 2008 claim as support for the fact that her claim was filed within one year of the Veteran's death.  However, the April 2008 claim was filed by the Veteran prior to his death.  The April 2008 claim cannot be used as a valid accrued benefits claim by the Appellant.  While the Board is sympathetic to the Appellant's argument, the law is clear and dispositive in this case.

The Board has reviewed the evidence of record but cannot find any credible indication that a claim for accrued benefits was filed within one year of the Veteran's death.  The first mention of entitlement to accrued benefits was in the Appellant's June 2011 claim.  The Board also notes that there is no evidence of record that 38 U.S.C.A. § 3.1001 or 3.1008 (West 2014) are applicable in this case.

Thus, the Appellant's claims must be denied because of the absence of legal merit or entitlement under the law.  Sabonis, 6 Vet. App. at 430.  


ORDER

The claim of entitlement to service connection for posttraumatic stress disorder on an accrued benefits basis, to include the question of whether the Appellant's accrued benefits claim was timely, is denied.

The claim of entitlement to service connection for a burn on the back on an accrued benefits basis, to include the question of whether the Appellant's accrued benefits claim was timely, is denied.



____________________________________________
V. CHIAPPETTA 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


